DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim recites “a sheet width direction.” However, claim 1 recites wherein the guide body and metallic plate extend in a sheet width…” It would appear to Examiner that the claimed “sheet width” in claim 1 was intended to recite a “sheet width direction.” Thus, it is not entirely clear to Examiner if the sheet width and sheet width direction of claims 1 and 2, respectively, are intended to refer to the same thing or not. In other words, something cannot extend in a sheet width but only in a sheet width direction. Claim 4 is rejected for the same reason as claim 2. Clarification is required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ramonowski (2004/0144697).

	Regarding claim 1, Ramonowski teaches a sheet conveyance device comprising:  
a first conveyance path (fig. 1, path shown) having a linear portion along which a sheet is to be linearly conveyed (see fig. 1); 
a second conveyance path (fig. 2, path shown) branched from the linear portion of the first conveyance path (see fig. 2); 
a branch member (fig. 10) which is provided at a branch portion branched from the first conveyance path to the second conveyance path and which is to be set selectively to a first position for guiding the sheet to a downstream side of the first conveyance path or a second position for guiding the sheet to the second conveyance path (compare figs. 1, 2, 10); and 
a drive mechanism ([0025])) for switching the branch member between the first position and the second position ([0004]), 
wherein the branch member includes: a resinous guide body ([0005], note that molding necessarily uses resin) having, in a first surface thereof, 
a first guide surface (fig. 10, surface without item 460) for guiding the sheet to the downstream side of the first conveyance path and, in a second surface (fig. 10, surface with item 460) thereof on back of the first surface, 

a metallic guide plate (fig. 10, item 460, [0028]) which is fixed to the second surface of the resinous guide body to make up the second guide surface in combination with the resinous guide body (see fig. 10), and
the resinous guide body and the metallic guide plate extend in a sheet width of a sheet passage area (see fig. 1, note that guide 10 “extends in a sheet width” of a sheet passage area of sheet 14).
wherein the branch member is formed into a hollow shape by the resinous guide and the metallic guide plate (see figs. 3, 6, Note that, upon fastening metallic guide plate 360 to diverter 120, because diverter has lip 140, an area between the diverter and 120 and the metallic guide 360 is left hollow). 

Regarding claim 2, Ramonowski teaches the sheet conveyance device according to claim 1, wherein the resinous guide body and the metallic plate extend in a sheet width direction perpendicular to a sheet conveyance direction and are provided over an entire sheet passage area (see fig. 1, Note that the claimed “sheet passage area” has not been defined in any way so as to preclude Ramonowski from meeting the limitation. In other words, it has not been claimed that the guide is as wide or wider than the sheet but rather simply that the guide is “provided over an entire sheet passage area.” Further, see 112 rejection). 

Regarding claim 3, Ramonowski teaches the sheet conveyance device according to claim 1, wherein the metallic guide plate is fixed to the a back side of the first guide surface of the resinous guide body with a plurality of screws (see figs. 3, 6, Note that upon attaching metallic guide plates 360 to both sides of diverter 120, two screws are used to fix the metallic guide plate to diverter so that a back side and a front side of the first guide surface are covered with the metallic guide plate). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 4 and 5 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ramonowski in view of McCormick et al. (5,104,117) and Bell’ Albero et al. (9,580,266).

Regarding claim 4, Ramonowski teaches the sheet conveyance device according to claim 1. Ramonowski does not teach wherein the metallic guide plate is formed so as to extend in a sheet width direction perpendicular to a sheet conveyance direction and has a pressed portion, which is to be pressed, at one end thereof being in the sheet width direction, and
the drive mechanism includes an eccentric cam for pressing the pressed portion in a specified direction, a drive source for driving the eccentric cam, and a biasing member for biasing the pressed portion in a direction opposite to a pressing direction by the eccentric cam. McCormick teaches a branch member that extends in a sheet width direction with a pressed portion protruding outward of the branch member in the sheet width direction (McCormick, see fig. 8, Note pressed member being pressed by actuator 84/86). It would have been obvious to substitute the branch portion with the shape disclosed by McCormick for that disclosed by Ramonowski because doing so would amount to the simple substitution of one known shape of branch member for another to obtain predictable results. Further, to add the pressed portion of McCormick to the device would allow for selective actuation of the branch member.

Ramonowski in view of McCormick does not teach wherein the drive mechanism includes an eccentric cam for pressing the pressed portion in a specified direction, a drive source for driving the eccentric cam, and a biasing member for biasing the pressed portion in a direction opposite to a pressing direction by the eccentric cam. Bell’ Albero teaches this (Bell’ Albero, see fig. 7, Note eccentric cam 316-320, biasing member 430 and a pressed portion pressed by the eccentric cam). It would have been obvious to one of ordinary skill in the art at the time of invention to use a drive system of the type disclosed by Bell’ Albero to drive the branch member disclosed by Ramonowski in view of McCormick because doing so would amount to combining prior art elements according to known methods to obtain predictable results. In other words, because Ramonowski does not go into detail about its drive system, it would have been obvious to look to Bell’ Albero for information on such an arrangement.  	 	Regarding claim 5, Ramonowski in view of McCormick and Bell’ Albero teaches the sheet conveyance device according to claim 1, wherein the biasing member is placed in opposition to the eccentric cam with the pressed portion interposed therebetween (Bell’ Albero, see fig. 7).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEJANDRO VALENCIA whose telephone number is (571)270-5473. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEJANDRO VALENCIA/Primary Examiner, Art Unit 2853